Citation Nr: 0515838	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  02-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  After the rating decision was issued, the veteran 
moved, and the case is now under the jurisdiction of the St. 
Louis Missouri, RO.

In a March 1996 rating decision, the RO denied the veteran's 
original claim for service connection for PTSD.  In an August 
1996 rating decision, the RO confirmed and continued its 
denial of the claim.  The veteran did not appeal these rating 
decisions to the Board, and they are final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

In December 1999, the veteran sought to reopen his claim for 
service connection for PTSD.  In a January 2000 letter, the 
RO informed him that he must submit new and material evidence 
to reopen the claim.  In a July 2000 rating decision, the RO 
denied the claim for service connection for PTSD.  Since the 
RO did not phrase the issue as "Whether new and material 
evidence has been submitted to reopen a claim for service 
connection for PTSD" and did not mention whether new and 
material evidence had been submitted, it appears that the RO 
considered this claim on the merits in the July 2000 rating 
decision.

In September 2000, the RO received a statement from the 
veteran and some evidence that it construed as another claim 
for service connection for PTSD.  It adjudicated this claim 
in a March 2002 rating decision which is the subject of this 
appeal to the Board.  In the March 2002 rating decision, the 
RO, either on its own motion or based on the September 2000 
claim from the veteran, appeared to be conducting a review of 
its July 2000 decision based on a change in the law, namely, 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) in November 2000.  This law required review under 
certain circumstances of decisions issued between July 1999 
and November 2000; however, this requirement only applied to 
decisions in which a claim was denied on the basis that it 
was not "well grounded", a requirement eliminated by the 
VCAA.  The denial of the claim for service connection for 
PTSD by the RO in the July 2000 rating decision did not 
appear to be based on the claim's having not been "well 
grounded."  

Nevertheless, the Board notes that, regardless of what the RO 
has done in cases such as this, "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Although 
this claim does not involve a prior final denial by the Board 
but rather by the RO, the same statutory reopening 
requirements apply to prior final RO decisions.  Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim and has done 
so in the decision below.   

The issue of entitlement to service connection for PTSD on 
the merits, i.e., on a de novo basis, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in unappealed 
rating decisions in March 1996 and August 1996.

2.  Evidence submitted since the March and August 1996 rating 
decisions, was not previously before agency decisionmakers 
and, when considered in connection with evidence previously 
assembled, is not cumulative or redundant of evidence 
previously considered, bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.




CONCLUSION OF LAW

1.  The March and August 1996 rating decisions denying 
service connection for PTSD are final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  Evidence received since the March and August 1996 rating 
decisions denying service connection for PTSD is new and 
material, and the veteran's claim for service connection for 
PTSD has been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In 
this case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for PTSD.  VCAA specifically provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  In the decision below, the Board has reopened 
the veteran's claim for service connection for PTSD, and 
therefore, regardless of whether the requirements of the VCAA 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  See Mayfield v. Nicholson, No. 02-
1077, slip op. at 15 (U.S. Vet. App. April 14, 2005); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.



Reopening A Claim For Service Connection For PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  With regard to the third 
PTSD criterion, evidence of in-service stressors, the 
evidence necessary to establish that the claimed stressor 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999), 
published at 65 Fed. Reg. 6,256, 6,258 (2000).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed before 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001); 38 C.F.R. § 3.156(a) 
(2001).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  For purposes of reopening a claim, the credibility of 
newly submitted evidence is generally presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992) (in determining 
whether evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  



Analysis

In this case, the RO denied the claim for service connection 
for PTSD in 1996 because the evidence which was of record at 
that time consisted of VA medical records that did not show a 
diagnosis of PTSD, service records which were negative for 
any medal or award showing combat service, and any evidence 
to confirm that the alleged stressful experience or stressor 
in service actually occurred.  With regard to the alleged 
stressor, the veteran noted that he was stationed in a remote 
area of Thailand where he was attacked several times and that 
on leaving Thailand his aircraft, a C-130, experienced loss 
of two engines but the pilot managed to land the aircraft.  

The veteran sought to reopen the claim in 1999, and the 
record at that time showed several outpatient diagnoses of 
PTSD.  In addition, on two VA Compensation and Pension 
examinations conducted in May 2000 and April 2001, examiners 
recorded the veteran's descriptions of stressful events 
during service and rendered the diagnosis of PTSD.  The 
veteran also recalled events during service at an RO hearing.  
This additional evidence is new and material because for the 
first time there is evidence of diagnosis of PTSD which was 
associated with descriptions of inservice stressors.  Thus, 
the Board notes that this evidence was not previously before 
agency decisionmakers, is not cumulative or redundant of 
evidence previously considered, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for PTSD.  In addition, presuming the credibility of this 
evidence, the Board notes that, at a minimum, it contributes 
to a more complete picture of origin of the claimant's 
disability.  Hodge, 155 F.3d at 1363.  Accordingly, the Board 
concludes that this evidence constitutes new and material 
evidence to reopen the claim.  38 C.F.R. § 3.156(a).




ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened; the appeal is 
granted to this extent only.


REMAND

Reason for Remand:  To attempt to verify stressors because 
some of the veteran's descriptions of stressful events in 
service appear detailed enough to attempt verification of 
their occurrence.  

In this case, the veteran's service personnel records show 
that he served in Thailand during the Vietnam war and there 
are no decorations or awards that would serve as evidence 
that he engaged in combat with the enemy and therefore 
"credible supporting evidence that the claimed in[-]service 
event actually occurred" is needed and cannot be provided by 
medical opinion based on post-service examination.  Moreau, 9 
Vet. App. at 394-96.  His military occupational specialty 
(MOS) was radio repairman. 

The Board notes that some of the veteran's descriptions of 
stressful events, which are recorded in examination reports, 
are not expressed with sufficient detail to be likely to be 
verified by the United States Armed Services Center for Unit 
Records Research (CURR) or are in and of themselves otherwise 
not verifiable.  However, at the October 2002 hearing, the 
veteran was provided with a map of Thailand and identified 
his location in relation to his main unit for a two month 
period in late 1968 (Transcript (T) at 1-4) and he recalled 
the plane trip when engine failure occurred was on October 
27, 1968.  There was some discussion of verification through 
the Military Airlift Command (T 9-10).  The Board concludes 
that this description seems to contain enough detail of the 
occurrence within a limited period of time that such an event 
might be subject to verification.  See Veterans Benefits 
Administration Manual M21-1, Part III, Change 131, para. 
5.14c(2)(a) (Feb. 25, 2005) (noting that requests to CURR 
must include such information as a description of the claimed 
stressor(s); month and year during which the stressful event 
occurred; the veteran's unit of assignment at the time of the 
stressful event; the geographic location where the stressful 
event took place).  Specifically, with regard to the claim 
that the veteran was in a plane in which two engines failed, 
he has stated that the plane was a C-130 which took off from 
Bangkok on October 27, 1968, and had to make an emergency 
landing in Osaka, Japan.  This description contains all the 
information required by the M21-1 standard for making 
requests from CURR.  It includes the type of plane involved, 
the geographic location of take off and emergency landing, 
and an exact date; the veteran's personnel records have his 
unit of assignment on that date.  Thus the Board concludes it 
was premature to decide the claim without first having the 
CURR determine whether it could conduct research on this 
information in an attempt to corroborate the incident.

Concerning this, a December 2002 Report of Contact reflects 
that an RO person identified as a "military records 
specialist" (but not as the "CURR coordinator", the title 
used in the M21-1 to signify a person whose job it is to 
"make a formal finding regarding the lack of sufficient 
information in the claims file to request verification of the 
stressful event(s) and document the efforts made to secure 
the evidence" (M21-1, Part III, Change 131, para. 
5.14c(5)(3)) was of the opinion that information on stressors 
could not be verified through CURR.  This individual also 
referred to having researched "web based" resources for 
military information but did not identify them or provide any 
of the material reviewed for the record.  Moreover, the 
Report of Contact characterized previous attempts to verify 
flight information through the Air Force as "unproductive".  
This report appears not to comply with the M21-1 guidance 
since it is not clear that the military records specialist is 
the CURR coordinator but even more importantly because it 
appears to circumvent CURR development by reporting 
experience with collateral sources of information as support 
for not initiating research through the CURR. 

In view of the standard for development with CURR, the duties 
and responsibilities of the CURR coordinator set forth in the 
M21-1, para. 5.14c(3)-(5) (as reflected in Change 131 dated 
February 25, 2005), and the specific information given by the 
veteran in this case, the Board concludes that an attempt to 
locate additional information to corroborate the claimed 
stressors is warranted.  It is provided by regulation that 
the Board is not bound by VA manuals in consideration of 
appeals, but the Board's obligation to provide an adequate 
statement of reasons and bases supporting its findings and 
conclusions would require the Board to find that any 
evidentiary development undertaken or any decision not to 
proceed with CURR development substantially complied with 
applicable development guidelines.  38 U.S.C.A. § 7104(d); 
38 C.F.R. §§ 3.159, 19.5, 19.7.  For these reasons, the Board 
finds nothing in this record, including in the military 
records specialist's explanation in the Report of Contact, 
for the RO's decision not to undertake CURR development in 
this case given the standard articulated for proceeding with 
a CURR request given in the M21-1.

The Board observes that additional due process requirements 
under the VCAA may be applicable given that this claim has 
now been reopened.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
Therefore, on remand, VA must ensure that the veteran is 
notified of the information and evidence needed to 
substantiate a claim for service connection for PTSD.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD since February 2001.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records for which a release 
form is provided should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

3.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
about the stressful events he experienced 
in service, including all dates, places, 
and identifying information concerning 
any other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  

The veteran is hereby advised that this 
information is needed to search for 
verifying information.  

4.  Thereafter, the VBA AMC should review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and statements 
of record.  Then the VBA AMC should 
complete any additional development as 
provided in 
M21-1, part III, para. 5.14 to 
corroborate claimed stressors.

5.  The VBA AMC should forward the 
pertinent information along with any 
additional personnel records to the CURR, 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, to attempt to 
confirm any of the stressors claimed by 
the veteran.

6.  If and only if the occurrence of a 
stressor is confirmed by CURR, then the 
VBA AMC should schedule the veteran for a 
VA psychiatric examination.  The claims 
file must be reviewed by the examiner in 
connection with the examination, and the 
examiner should note that he/she reviewed 
it in the examination report.  

In determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiner must be notified by VBA AMC 
that only the verified stressor may be 
considered in rendering a diagnosis.  If 
the examiner believes that PTSD is the 
appropriate diagnosis he/she must 
specifically identify which stressor(s) 
verified as having actually occurred by 
CURR is/are responsible for that 
conclusion.  

In making this determination, the 
examiner should consider the veteran's 
entire in-service and post-service 
medical history as documented in the 
record.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report to ensure that they are responsive 
to and in complete compliance with this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  
8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for PTSD on a de novo 
basis.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection for PTSD and may 
result in its denial.  38 C.F.R. § 3.655 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


